Opinion of the Court by
Judge Hardin :
It sufficiently appears from the testimony of Gaither and Allen that the erasure of the words in the mortgage, deferring the itime *160of payment, was authorized and materially agreed to by both Dewit and Redwiltz; and there is no satisfactory evidence that Redwiltz induced Dewit to agree to this by any fraudulent means: There is some evidence of a collateral parol agreement for indulgence, not entirely consistent with the writing, which is not enforceable as against ¡the written evidence of the contract. No sufficient grounds being- shown for reforming the writing. The judgment of sale was, therefore, right. And' in ithe subsequent proceedings we perceive no error or irregularity to the prejudice of the appellant for which the final judgment ought to be reversed, even if he is not estopped -by his own position on the record from complaining of the relief adjudged to Wilson upon his own theory that. Wilson bought and paid for the property for him and as his. friend' and trustee.

Thompson & Daviess, for appellant.


Kyle, T. B. & P. B. Thompson, for appellee.

Wherefore the judgment was affirmed.